The cause stood continued to this term, and now the opinion ot the Court was delivered by
Parsons, C. J.
This indictment is founded on the statute of 1797, c. 70. <§, 4.
If this be a private statute, the motion in arrest ot judgment must prevail. This act is for the preservation of salmon, shad, and alewives in the waters within the counties of Lincoln and Cumberland. The preamble to the second section recites that the preservation of the fisheries there is of great importance to the public. The penalties for taking the fish contrary to the statute, are imposed on all persons whatsoever. Every citizen must then take notice of this statute at his peril. It is therefore a public statute, and the Courts of law must ex officio take notice of it. Indeed all our fish laws, imposing penalties on all persons offending against them, are made for the public benefit, and are public statutes.
Judgment is not arrested.